Exhibit 10.6
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
 

Warrant No. CW-133  Number of Shares: 100,000 Warrant Date: July 1, 2015  

 
PEDEVCO CORP.
WARRANT
FOR THE PURCHASE OF
COMMON STOCK
 
1. Issuance.  For value received, the receipt of which is hereby acknowledged by
PEDEVCO Corp., a Texas corporation (the “Company”), ___________________, or its
registered assigns (the “Holder”), is hereby granted the right to purchase, at
any time until the close of business on July 1, 2018 (the “Expiration Date”),
and subject to the vesting provisions set forth herein, ONE HUNDRED THOUSAND
(100,000) fully paid and nonassessable shares of the Company’s Common Stock, par
value US$0.001 per share (the “Common Stock”), at an exercise price of US$0.44
per share (the “Exercise Price”).  This Warrant shall vest and be exercisable as
follows:  (i) FIFTY THOUSAND (50,000) of the shares of Common Stock issuable
hereunder shall vest and be exercisable on the Warrant Date; and (ii) FIFTY
THOUSAND (50,000) of the shares of Common Stock issuable hereunder shall vest
and be exercisable on October 1, 2015, subject to the continued engagement by
the Company of the Holder on such date pursuant to that certain Consulting
Agreement, dated July 1, 2015, entered into by and between the Holder and the
Company.
 
Notwithstanding anything to the contrary herein, this Warrant may not be
exercised until the shares issuable upon exercise hereof have been approved by
the NYSE MKT for listing on the NYSE MKT.
 
2. Procedure for Exercise.  Upon surrender of this Warrant with the annexed
Notice of Exercise Form duly executed, together with payment of the Exercise
Price for the shares of Common Stock purchased, the Holder shall be entitled to
receive a certificate or certificates for the shares of Common Stock so
purchased.  This Warrant may be exercised in whole or in part.
 
(a) Net Issues Exercise.  Notwithstanding any provisions herein to the contrary,
if the fair market value of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the Holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise Form and notice of such
election in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:
 
X =
Y (A-B)
A



 
Where
X =
the number of shares of Common Stock to be issued to the Holder

 
 
Y =
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)

 
 
 

--------------------------------------------------------------------------------

 
 
 
A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)

 
 
B =
Exercise Price (as adjusted to the date of such calculation)

 
For purposes of the above calculation, fair market value of one share of Common
Stock shall be equal to the last closing trade price for such security on the
Principal Market (as defined below) as reported by Bloomberg Financial Markets
(“Bloomberg”), or, if the Principal Market begins to operate on an extended
hours basis and does not designate the closing trade price, then the last trade
price at 4:00 p.m., New York City Time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg, or, if the foregoing do not apply, the last closing trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no closing trade price is
reported for such security by Bloomberg, the last closing ask price for such
security as reported by Bloomberg, or, if no last closing ask price is reported
for such security by Bloomberg, the average of the highest bid price and the
lowest ask price of any market makers for such security.  If the fair market
value cannot be calculated for that security on that date on any of the
foregoing bases, or if the security is not publicly traded and is not listed on
a Principal Market, the fair market value of such security on such date shall be
determined by the Company’s Board of Directors in good faith.  “Principal
Market” for purposes of this Warrant means any national U.S. stock exchange
(including any market that is part of the Nasdaq Stock Market), the OTC Bulletin
Board, and/or on the OTCQX or OTCQB levels of the OTC Markets Group.
 
3. Reservation of Shares.  The Company hereby agrees that at all times during
the term of this Warrant there shall be reserved for issuance upon exercise of
this Warrant such number of shares of Common Stock as shall be required for
issuance upon exercise hereof (the “Warrant Shares”).  Any shares issuable upon
exercise of this Warrant will be duly and validly issued, fully paid and free of
all liens and charges and not subject to any preemptive rights.
 
4. Mutilation or Loss of Warrant.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.
 
5. No Rights as Shareholder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
6. Effect of Certain Transactions
 
6.1 Adjustments for Stock Splits, Stock Dividends Etc.  If the number of
outstanding shares of Common Stock of the Company are increased or decreased by
a stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be adjusted proportionately so that
the ratio of (i) the aggregate number of shares purchasable by exercise of this
Warrant to (ii) the total number of shares outstanding immediately following
such stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like shall remain unchanged, and the aggregate purchase
price of shares issuable pursuant to this Warrant shall remain unchanged.
 
 
2

--------------------------------------------------------------------------------

 
 
6.2 Expiration Upon Certain Transactions.  If at any time the Company plans to
sell all or substantially all of its assets or engage in a merger or
consolidation of the Company in which the Company will not survive and in which
holders of the Common Stock will receive consideration at or above the Exercise
Price, as adjusted (other than a merger or consolidation with or into a wholly-
or partially-owned subsidiary of the Company), the Company will give the Holder
of this Warrant advance written notice.  Upon the occurrence of any such event,
this Warrant shall automatically be deemed to be exercised in full without any
action required on the part of the Holder.
 
6.3 Adjustments for Reorganization, Mergers, Consolidations or Sales of
Assets.  If at any time there is a capital reorganization of the Common Stock
(other than a recapitalization, combination, or the like provided for elsewhere
in this Section 6) or merger or consolidation of the Company with another
corporation (other than one covered by Section 6.2), or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant (and only to the extent this Warrant is exercised), the
number of shares of stock or other securities or property of the Company, or of
the successor corporation resulting from such merger or consolidation or sale,
to which a holder of Common Stock, or other securities, deliverable upon the
exercise of this Warrant would otherwise have been entitled on such capital
reorganization, merger, consolidation or sale.  In any such case, appropriate
adjustments shall be made in the application of the provisions of this Section 6
(including adjustment of the Exercise Price then in effect and number of Warrant
Shares purchasable upon exercise of this Warrant) which shall be applicable
after such events.
 
7. Transfer to Comply with the Securities Act.  This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “Securities Act”)
and has been issued to the Holder for investment and not with a view to the
distribution of either this Warrant or the Warrant Shares.  Neither this Warrant
nor any of the Warrant Shares or any other security issued or upon exercise of
this Warrant may be sold, transferred, pledged or hypothecated in the absence of
an effective registration statement under the Act relating to such security or
an opinion of counsel satisfactory to the Company that registration is not
required under the Act.  Each certificate for this Warrant, the Warrant Shares
and any other security issued or issuable upon exercise of this Warrant shall
contain a legend in form and substance satisfactory to counsel for the Company,
setting forth the restrictions on transfer contained in this Section.
 
8. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered or express mail, postage pre-paid.  Any such notice shall be deemed
given when so delivered personally, or if mailed, two days after the date of
deposit in the United States mails, as follows:
 
If to the Company, to:
 
PEDEVCO Corp.
4125 Blackhawk  Plaza Circle, Suite 201
Danville, CA 94506
Attention:  Chief Executive Officer and General Counsel
 
If to the Holder, to his address appearing on the Company’ records.
 
Any party may designate another address or person for receipt of notices
hereunder by notice given to the other parties in accordance with this Section.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties
hereto.  This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof, and there are no representations,
warranties, agreements or understandings other than expressly contained herein.
 
10. Governing Law.  This Warrant shall be deemed to be a contract made under the
laws of the State of California and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.
 
11. Counterparts.  This Warrant may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.
 
12. Descriptive Headings.  Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 
13. Assignability.  This Warrant or any part hereof may only be hereafter
assigned by the Holder to an affiliate thereof executing documents reasonably
required by the Company.  Any such assignment shall be binding on the Company
and shall inure to the benefit of any such assignee.
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Warrant Date set forth above.
 

 
PEDEVCO CORP.
 
 
By:   ________________________________________       
Name:
Title:
 
HOLDER:  ____________________________________
 
 
By:  _________________________________________                                                                  
Name:
Title:
      Address:

 
 
4

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE OF WARRANT
 


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant dated as of July 1, 2015, to purchase _____________ shares of the
Common Stock of PEDEVCO Corp., and (x) tenders herewith payment in accordance
with the first paragraph of Section 2 of the Warrant or (y) elects to exercise
the Warrant for the purchase of _______ shares of Common Stock, pursuant to the
provisions of Section 2(a) of the Warrant.
 
Please deliver the stock certificate to:
 
______________________________________
 
______________________________________
 
______________________________________
 


Dated: ___________________
 
 
By: _______________________


 
 

--------------------------------------------------------------------------------